PER CURIAM.
The order should be modified, by providing that paragraphs 1 to 21, both inclusive, paragraphs 24 to 31, both inclusive, and paragraphs 34 to 51, both inclusive, of the supplemental complaint, be stricken out as irrelevant ; and the order should be further modified, so as to provide that the plaintiffs may serve upon the defendant a supplemental complaint, containing paragraphs 22, 23, 32, 33, 52, and 53 of the amended complaint heretofore served, within five days from service of a copy of the order to be entered hereon, with notice of entry upon the attorneys for the plaintiffs. As so modified, the order appealed from should be affirmed, without costs.